Citation Nr: 0927752	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  02-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 5, 2007 for 
the grant of a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from November 1959 to 
November 1967 and from April 1971 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In that decision, 
the RO granted entitlement to TDIU and assigned an effective 
date of December 14, 1998 for that grant.  

In a November 2006 decision, the Board granted an earlier 
effective date of April 5, 1997 for TDIU.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a January 2009 memorandum 
decision, the Court vacated the Board's decision insofar as 
an effective date prior to April 5, 1997 had not been 
assigned.

Also, in the January 2009 memorandum decision, the Court 
clarified that any appeal with respect to the other claims 
adjudicated in the Board's November 2006 decision was deemed 
abandoned.  The Board further notes that, in November 2006, 
the Board remanded a claim for service connection for atrial 
fibrillation, but this claim was later granted in a March 
2007 rating decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Board has reviewed the Court's January 2009 memorandum 
decision and finds that additional evidentiary development is 
needed prior to a final adjudication of the claim on appeal.

In this decision, the Court stressed the responsibility of 
the Board to review the evidence to determine whether it 
could be ascertained that the Veteran became unemployable in 
the one year prior to his informal claim for TDIU and to 
assign an effective date in accordance with 38 U.S.C.A. 
§ 5110(b)(2) (West 2002).  In asserting that the Board's 
consideration and discussion of the evidence was incomplete, 
the Court cited to multiple treatment and Social Security 
Administration (SSA) records dated between June 1996 and 
March 1997, including a March 1997 private opinion indicating 
that the Veteran could no longer participate in gainful 
employment due to multiple "medical problems."  The Court 
further noted that a January 2007 SSA evaluation indicated 
that the Veteran had stopped working as early as two months 
earlier but found that the Board did not discuss the reason 
that he had stopped working.  Finally, the Court noted that 
"[a]lthough the Board correctly stated that the evidence of 
record does not indicate that [the Veteran's] unemployment 
after November 1996 was due to his service-connected 
disabilities, the absence of evidence is not the same as 
negative evidence."  See McLendon v. Nicholson, 20 Vet. App. 
79, 85 (2006).

In remanding the case back to the Board, the Court stated 
that the Board's decision should expressly address whether 
the evidence of record provides an explanation for the cause 
of the Veteran's unemployment that began "in late 1996."  
The Court further directed that, should the Board determine 
that the evidence of record does not address that issue, 
further development should be requested, including providing 
a medical examination or opinion if one is deemed necessary.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

The Board has reviewed the Veteran's claims file and 
preliminarily finds that the evidence currently of record is 
less than clear as to the date that the Veteran stopped 
working and the circumstances leading up to his unemployment.  
There is conflicting evidence of record as to the date when 
he was last employed; an application from July 2001 indicates 
that he last worked as a cook in 1995, whereas an August 2003 
application lists May 1997 as the last day of employment, in 
sales.  The Board also notes that the cited March 1997 
opinion as to unemployability does not specify exactly which 
disabilities led to the Veteran's inability to work at that 
time.

Accordingly, the Board finds that two additional steps are 
needed.  First, the Veteran should be provided with an 
opportunity to supplement the record with additional 
information about his employment history.  Second, the claims 
file, including any additional statements from the Veteran, 
should be reviewed by a VA medical professional to more fully 
ascertain the date upon which the Veteran's entitlement to 
TDIU arose.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for an effective date prior to 
April 5, 1997 for the grant of TDIU.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  The Veteran 
should be specifically requested to 
provide information about his employment 
history, including but not limited to: 
(1) his salary/wages and hours per week 
at his most recent occupations; and (2) 
the precise date when he was last 
employed.

2.  Then, the Veteran's claims file 
(including any newly received statements 
from the Veteran) should be made 
available to a VA medical professional 
for the purpose of ascertaining the exact 
time frame (i.e., April 5, 1997 or 
earlier) in which the Veteran's service-
connected disabilities precluded him from 
substantially gainful employment.  The 
medical professional is requested to 
review the entire claims file, and 
particular attention should be addressed 
to the medical documentation from the one 
year period prior to April 5, 1997.  

Because, as of April 5, 1997, the 
Veteran's service-connected disorders 
included a right knee injury, a gastric 
ulcer, a deviated nasal septum with a 
prosthetic implant, right elbow traumatic 
arthritis and bursitis, bilateral 
varicose veins, hearing loss, a low back 
disorder, and a fracture of the right 
medial malleolus, the medical 
professional is requested to provide an 
opinion as to whether the service-
connected disorders in and of themselves 
rendered the Veteran unable to secure or 
follow a substantially gainful occupation 
prior to April 5, 1997.  If this question 
is answered in the affirmative, the 
medical professional should, to the 
extent possible, indicate exactly when 
such unemployability arose.  While an 
exact date is preferable in this regard, 
the medical professional should, at a 
minimum, specify the month and year when 
the unemployability arose.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  
  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



